DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Application
Claims 1, 3-16, 18, 20-24, 31-33, 40, 41, and 53-56 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 11/15/2021 are acknowledged.  Claims 31-33, 40, and 41 remain withdrawn, as being drawn to an unelected invention or specie. Claims under consideration in the instant office action are claims 1, 3-16, 18, 20-24, and 53-56.
 Applicants' arguments, filed 11/15/2021, have been fully considered and they are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-16, 18, 20-24, and 53-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hadlock (US 2008/0262092, as disclosed in IDS) in view of Ansel (Pharrnaceutical dosage forms and drug delievery systems, 1999, pp. 48-53 and 120-128) and Mihich (Pharmacology of Methylglyoxal-bis-(guanylhydrazone) (CH3-G), Cancer Research, 1962, 22, pp. 962-972) as evidenced by Nair et al. (A simple practice guide for dose conversion between animals and human, Journal of Basic and Clinical Pharmacy, 2016, 7(2), pp. 27-31).
Hadlock teaches a method of treating multiple sclerosis by administering a therapeutically effective amount of MGBG (claim 13).  Hadlock teaches administering a composition of such an agent orally in the form of tablets or capsules, which can be administered daily in a single or multiple doses (paragraphs 0085, 0086, 0088). Hadlock teaches dosages of 10-200 mg/m2 (paragraph 0086), which converts to 0.27-5.41 mg/kg as evidenced by Nair et al. (10 mg/m2 / 37, 200 mg/m2 /37, see Table 1).  Hadlock teaches such a composition further comprising excipients (paragraph 0088, see full document, specifically areas cited).  The effects of administering the composition rendered obvious by Hadlock are intrinsic to the components of the composition and the mode of delivery.  When the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the therapeutic profile, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met.
Hadlock does not teach an oral pharmaceutical composition comprising MGBG and a pharmaceutically acceptable excipient, which yields a therapeutically effective systemic plasma MGBG level when orally administered to a subject or a bioavailability of at least 75% or to provide a dose of 0.42 mg/kg/day to 4.51 mg/kg/day.
Ansel is drawn towards drug dosage forms and delivery systems (pg. 48).  Ansel teaches that oral formulation of pharmaceutical actives are the most frequent form of administration, and ”compared with alternate routes, the oral route is considered the most natural, uncomplicated, convenient, and safe means of administering drugs.” (pg. 122, left column, paragraphs 2 and 3).
Mihich is drawn towards the pharmacology of MGBG, particularly the toxicology of MGBG (see Summary).  Mihich teaches that lethal toxicity was observed in doses higher than 50 mg/kg (pg. 970, left column, third paragraph), and as a consequence it would follow that one of ordinary skill in the art would formulate dosages less than 50 mg/kg.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate an oral pharmaceutical composition comprising MGBG and a pharmaceutically acceptable excipient, as suggested by Ansel, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so Hadlock teaches formulating dosages of 10-200 mg/m2of MGBG in oral formulations, which converts to 0.27-5.41 mg/kg as evidenced by Nair et al. (10 mg/m2 / 37, 200 mg/m2 /37, see Table 1), and Mihich teaches formulating dosages that are less than 50 mg/kg, with a reasonable expectation of success absent evidence of criticality of the particular formulation.
One of ordinary skill in the art would have been motivated to formulate MGBG for oral administration since compared with alternate routes, the oral route is considered the most natural, uncomplicated, convenient, and safe means of administering drugs as suggested by Ansel, with a reasonable expectation of success absent evidence of criticality of the particular formulation.
Regarding the limitation of a therapeutically effective systemic plasma MGBG level for at least a 24-hour period, a bioavailability of at least 75%, and a half-life of at least 18 hours, when the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 1).  Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the therapeutic profile and side effects, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
Regarding the limitation that the claimed formulation does not have substantially dose-limiting side effects such as inhibition of gastrointestinal mucosal proliferation, when the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 1).  Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the therapeutic profile and side effects, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
Regarding the limitation of a dosage of 25 mg to 190 mg of MGBG and a dosage of 250 mg to about 350 mg of MGBG, Hadlock teaches dosages of 10-200 mg/m2 (paragraph 0086), which converts to 0.27-5.41 mg/kg as evidenced by Nair et al. (10 mg/m2 / 37, 200 mg/m2 /37, see Table 1), and Mihich teaches that lethal toxicity was observed in doses higher than 50 mg/kg (pg. 970, left column, third paragraph), and as a consequence it would follow that one of ordinary skill in the art would formulate dosages less than 50 mg/kg.  Even though the range for the dosage of MGBG as taught by Hadlock and Mihich are not the same as the claimed dosage amount, Hadlock and Mihich do teach an overlapping range of dosages, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of the dosage of MGBG is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the dosage of MGBG in order to increase the efficacy of the composition.
Response to Arguments
Applicant argues that a comprehensive examination of the literature describing the pharmaceutical history of MGBG, from its discovery in 1958 through Applicants' efforts, demonstrates that until Applicants' disclosure in WO 2011/009039, the art taught that MGBG could not be administered as an oral pharmaceutical formulation and yield a therapeutically effective plasma concentration. Accordingly, in view of the totality of the art, a person of skill in the art would not have had a reasonable expectation that MGBG could be used orally to treat any disease.  The Examiner respectfully disagrees since although there is no prior history since 1958 of a successful administration of MGBG orally, the prior art is not required to disclose an actual reduction to practice, and the claimed invention is drawn towards a composition comprising MGBG, not a method of treatment.  Hadlock teaches a method of treating multiple sclerosis by administering a therapeutically effective amount of MGBG (claim 13).  Hadlock teaches administering a composition of such an agent orally in the form of tablets or capsules, which can be administered daily in a single or multiple doses (paragraphs 0085, 0086, 0088).  Given that Ansel is drawn towards drug dosage forms and delivery systems (pg. 48).  Ansel teaches that oral formulation of pharmaceutical actives are the most frequent form of administration, and ”compared with alternate routes, the oral route is considered the most natural, uncomplicated, convenient, and safe means of administering drugs.” (pg. 122, left column, paragraphs 2 and 3), one of ordinary skill in the art would have been motivated to formulate MGBG in an oral dosage form, which would read on the structural limitations of the claimed composition.
	Applicant also argues that Ansel's general pronouncement that oral administration is desirable and natural does not contravene decades of evidence-backed science that MGBG was not orally bioavailable and caused significant gastrointestinal toxicity.  Ansel does not even mention MGBG.  Thus, there is no teaching using MGBG, especially for multiple sclerosis, or suitable oral pharmaceutical compositions containing MGBG.  Applicant argues that even if a person of skill in the art at the time of invention chose to ignore decades of preclinical and clinical research that warned against dosing MGBG orally, they would not have been able to predict how switching from intravenous to oral administration would have affected the pharmacokinetics of MGBG. Applicants did this and found that at the claimed doses, MGBG was orally bioavailable, had a therapeutic effect, and did not cause the toxicity seen in prior studies.  The Examiner respectfully disagrees since Hadlock teaches a method of treating multiple sclerosis by administering a therapeutically effective amount of MGBG (claim 13).  Hadlock teaches administering a composition of such an agent orally in the form of tablets or capsules, which can be administered daily in a single or multiple doses (paragraphs 0085, 0086, 0088).  Given that Ansel is drawn towards drug dosage forms and delivery systems (pg. 48).  Ansel teaches that oral formulation of pharmaceutical actives are the most frequent form of administration, and ”compared with alternate routes, the oral route is considered the most natural, uncomplicated, convenient, and safe means of administering drugs.” (pg. 122, left column, paragraphs 2 and 3), one of ordinary skill in the art would have been motivated to formulate MGBG in an oral dosage form, which would read on the structural limitations of the claimed composition.

Conclusion
Claims 1, 3-16, 18, 20-24, and 53-56 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629